UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Year Ended September 30, 2010 File Number: 0-32201 BIO-MATRIX SCIENTIFIC GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0824714 (State of jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 4, SUITE 203, LA MESA, CALIFORNIA, (Address of principal executive offices) (Zip Code) (619) 398-3517 ext. 308 (Registrants telephone number, including area code) Securities registered pursuant to Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Act: Common Stock, Par Value $.0001 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act. Yes []No [X] Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months, (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes []No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in the definitive proxy or information statement incorporated by reference in Part III of this Form10-K or amendment to Form10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check One): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes []No [X] As of March 31, 2011, the aggregate market value of the issued and outstanding common stock held by non-affiliates of the registrant, based upon the closing price of the common stock, under the symbol “BMSN” as quoted on the OTC market of $0.021, was approximately $1,248,893.For purposes of the statement in the preceding statement, all directors, executive officers and 10% shareholders are assumed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for any other purpose. Number of shares outstanding of each of the issuer's class of common stock as of March 10, 2011: Common: 72,189,747 Series AA Preferred: 4,852 Preferred:1,925,846. Series B Preferred: 724,222 In this annual report, the terms “Bio-Matrix Scientific Group Inc.”, “Company”,“us”, “we”, or “our”, unless the context otherwise requires, mean Bio-Matrix Scientific Group,Inc., a Delaware corporation, and its subsidiaries. This annual report on Form 10-K and other reports that we file with the SEC contain statements that are considered forward-looking statements.Forward-looking statements give the Company’s current expectations, plans, objectives, assumptions or forecasts of future events. All statements other than statements of current or historical fact contained in this annual report, including statements regarding the Company’s future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “anticipate,” “estimate,” “plans,” “potential,” “projects,” “ongoing,” “expects,” “management believes,” “we believe,” “we intend,” and similar expressions. These statements are based on the Company’s current plans and are subject to risks and uncertainties, and as such the Company’s actual future activities and results of operations may be materially different from those set forth in the forward looking statements. Any or all of the forward-looking statements in this annual report may turn out to be inaccurate and as such, you should not place undue reliance on these forward-looking statements.The Company has based these forward-looking statements largely on its current expectations and projections about future events and financial trends that it believes may affect its financial condition, results of operations, business strategy and financial needs. The forward-looking statements can be affected by inaccurate assumptions or by known or unknown risks, uncertainties and assumptions due to a number of factors, including: · dependence on key personnel; · competitive factors; · degree of success of research and development programs · the operation of our business; and · general economic conditions These forward-looking statements speak only as of the date on which they are made, and except to the extent required by federal securities laws, we undertake no obligation to update any forward-looking statements to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. All subsequent written and oral forward-looking statements attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by the cautionary statements contained in this annual report. PART I Item 1. Business We were organized October 6, 1998, under the laws of the State of Delaware as Tasco International, Inc. We are in the development stage. Through our subsidiary, Entest BioMedical, Inc. (ENTB) a Nevada corporation, we intend to develop and commercialize therapies, medical devices and medical testing procedures for the veterinary market and acquire and operate veterinary clinics. ENTB’s current business model involves acquiring veterinary clinics / hospitals to be utilized as potential distribution channels for its immuno-therapeutic cancer vaccine for canines (dogs) which is currently in development. The Company believes that, in addition to serving as distribution channels for the Company’s immuno-therapeutic cancer vaccine for canines, these clinics will be able to generate revenue for ENTB from current operations.As of September 30, 2010 we owned approximately 57% of the issued and outstanding shares of ENTB. Developments since October 1, 2009: Since October 1, 2009, ENTB has focusedits efforts and allocatedits resources towards the development and commercialization of ImenVax ( a therapeutic cancer vaccine for use in canines) and the acquisition of veterinary clinics. On August 18, 2010ENTB executed an agreement with TheraCyte, Inc. (“TheraCyte Agreement”) whereby: 1. TheraCyte, Inc. will provide up to 25 TheraCyte implantable cell encapsulation devices (the “Devices”) to ENTB solely for use by ENTBin a ten dog safety study to determine safety of the utilization of the Devices in veterinary cancer applications (the “Safety Study”). 2. During the Safety Study, the parties agree to negotiate in good faith a license and supply agreement whereby TheraCyte would agree to supply Devices to Entest exclusively for use in Entest’s therapyfor veterinary cancer (“Therapy”), and would grant to Entest a non-exclusive, non-transferable, license to use TheraCyte’s existing patents, trade secrets and know-how related to the Devices (“Licensed Technology”) in connection with the Therapy, using Devices exclusively supplied by TheraCyte (“Veterinary License and Supply Agreement”). Pursuant to the TheraCyte Agreement, ENTB is obligated to: (a) issue to TheraCyte, Inc. 20,000 of the common shares of ENTB (b) pay $10,000 to TheraCyte 2 The proposed terms and conditions of the Veterinary License and Supply Agreement are: (a) The issuance of 100,000 shares ofENTB’s common stock upon execution of the Veterinary License and Supply Agreement, (b) The issuance of100,000 shares of ENTB’s common stock upon ENTB achievingan aggregate of $5,000,000 in total revenues, (c) The issuance of100,000 shares of ENTB’s common stock upon ENTB achievingan aggregate of $10,000,000 in total revenues, (d) an 8% royalty to be paid to TheraCyte by ENTB on Net Therapy Sales (defined as sales of ENTB’s veterinary cancer treatments) during the term of the Veterinary License and Supply Agreement, (e) A purchase price of $350 per Device manufactured and sold by TheraCyte to ENTB. The execution of the Veterinary License and Supply Agreement is subject to ENTB and TheraCyte, Inc. agreeing upon mutually acceptable terms and conditions and the favorable completion of the Safety Study. No assurance can be given as to whether the Veterinary License and Supply Agreement will be executed within the timeframes specified by the TheraCyte Agreement nor can any assurance be given contemplated the Veterinary License and Supply Agreement will be executed at all. On January 4, 2011, 2010,Entest BioMedical, Inc. (“Entest CA”), a California corporation and a wholly owned subsidiary ofENTB,acquired from Pet Pointers, Inc., a California corporation doing business as McDonald Animal Hospital (“Seller”), and Dr. Gregory McDonald DVM (“McDonald”) all the goodwill from McDonald and assets of Seller except cash and accounts receivables used in connection with the operation of a veterinary medical clinic located at 225 S. Milpas Street, Santa Barbara, CA 93103 (the "Business"). Consideration for the acquisition consisted of: I. $70,000 in cash II. $210,000 of the common shares of ENTB valued at the closing price per share as of January 4, 2011 III. Payment of no more than $78,000 to a creditor of the Seller to be paid in monthly installments of $1,500 per month IV. Payment of no more than $25,000 to additional creditors of the Seller to be paid in monthly installments of $825 per month V. Payment of $50,000 to McDonald on the first business day of the fourth month following the closing of the acquisition (“Closing”) ENTB is also obligated to make payment to McDonald of that number of shares of common stock of ENTB’s common stock valued at the closing bid price of the trading day immediately prior to issuance which shall equal $70,000 upon completion of the first calendar year during the Employment Period (as such period is defined in the employment agreement entered into between McDonald and Entest CA dated December 31, 2010) in which the Business generates gross sales in excess of $700,000. On February 14, 2011ENTB, Herman H. Pettegrove, Esq. (“Escrow Agent”), Noah’s Ark Starr Animal Hospital, Inc. (“Noah”) and Dr. Barbara Starr, DVM (“Starr”) executed an Escrow Agreement (“Escrow Agreement”) pursuant to which ENTB was to havedeposited100,000 of its common shares(“Initial Deposit”) with the Escrow Agent in contemplation of the purchase of substantially all assets of Noah by ENTB. On April 26, 2011 ENTB, Noahand Starr discontinued negotiations regarding an acquisition and Escrow was terminated. On February 17, 2011ENTB entered into a Letter of Intent with Riverdale Animal Hospital, Charlinda Animal Hospital, Culver Pet Clinic (collectively the “Clinics”) and Dr. Asaf A. Qadeer, DVM, MPVM (“Qadeer”) regarding the contemplated purchase of substantially all assets ofthe Clinics by ENTB for total consideration of $700,000 to be paid through a combination of newly issued common stock, cash, and assumption of debt (“Contemplated Transaction”). The LOI also contemplates entering into an employment agreement with Qadeer (“Employment Agreement”) whereby Qadeer would be paid a salary to be mutually agreed to by the Parties to manage the veterinary businesses which would be purchased in the Contemplated Transaction and would be entitled to receive: (a) a cash bonus equal to 5% of the annual gross collections achieved by the Clinic in excess of $900,000; (b) a stock bonus equal to 5% of the annual gross collections achieved by the Clinic in excess of $900,000; The transaction contemplated by the LOI is subject to the execution of one or more definitive agreements upon mutually acceptable terms and conditions. The provisions of the LOI are non-binding on all parties with the exception of provisions regarding (a) deposit of 200,000 shares of ENTB’s stock into an escrow account to serve as collateral for the proposed acquisition , (b) duties to negotiate in good faith, (c) duty of the Clinicsand Qadeerto not entertain any offers to purchase the Clinicsduring the term of this LOI, (d) disclaimer of liabilities and (e) choice of governing law and venue. No assurance can be given as to whether the contemplated transaction will occur within the timeframes specified by the LOI nor can any assurance be given the contemplated transaction will occur at all. 3 Principal Products and Services Through ENTB, the Company is currently focusing its research and development efforts toward the successful development and commercialization of the ImenVax™ family of canine cancer vaccines.It is anticipated by the Company that data collected from canine cancer treatment will provide support for eventual use of this therapy in humans and such therapy may be developed and commercialized by the Company in collaboration with larger and better capitalized pharmaceutical companies. ImenVax™ I ImenVax™ I, currently under development by ENTB, is a therapeutic for canine cancer which utilizes the patient’s own tumor cells to induce the immune system to attack the remaining tumor cells. Tumor cells extracted from the patient are loaded into an implantable device where the tumor antigens are released to induce an anti-tumor response which kills the remaining tumors in the patient. The device is comprised of a chamber that includes a porous membrane wall that prevents the implanted cells from escaping the device but allows the tumor cells to survive and shed cancer antigens into the patient. The exposure of tumor specific antigens to the patient’s immune cells will stimulate anti-cancer immune responses. ImenVax™ II ENTB is also developing a version of ImenVax™ called ImenVax™ II utilizing cell lines for sustained release of immunologically relevant cytokines for maximum anti-tumor immune responses. It is believed by ENTB that this controlled release of cytokines will act as an adjuvant to be combined with patient’s tumor cells (antigens) within an implantable membrane encapsulation device. ImenVax™ III ImenVax™ III is a canine cancer vaccine under development by ENTB which does not require tumor processing. ImenVax™ III treats existing tumors through stimulating immune responses to: a) kill tumor cells directly; b) indirectly kill tumor cells by cutting off the tumor blood supply; and c) block the ability of the tumor to suppress the immune system. ImenVax™ III’s primary mode of action is generated through trophoblasts derived from human placental tissue. ENTB, through the McDonald Animal Hospital , also offers general medical and surgical services for companion animals. Distribution methods of the products or services: The Company, thorough ENTB, intends to distribute its products and services through several channels including: (a) utilization of an internal sales force to market directly to veterinary professionals (b) distribution through acquired veterinary clinics (c) utilization of contract sales organizations Competitive business conditions and competitive position in the industry and methods of competition Both the Company and ENTB have yet to achieve significant revenues or profits.The animal health pharmaceutical and biologics industries in which weintend to compete are highly competitive and characterized by rapid technological advancement. Many of ourcompetitors have greater resources than we do. Also, The companion animal healthcare industry (e.g. veterinary hospitals and veterinarians) although highly fragmented is also highly competitive. We intend to be competitive by acquiring veterinary hospitals through ENTB to serve as distribution channels for the products and services ENTB produces. We also intend to be competitive by utilizing the services and advice of individuals that we believe have expertise in their field in order that we can concentrate our resources on projectsin which products and services in which we have the greatest potential to secure a competitive advantagemay be developed and commercialized . To that effect, ENTB hasestablished a Scientific Advisory Board of(the Advisory Board) comprised of individuals who we believe have a high level of expertise in their professional fields andwho have agreed to provide counsel and assistance to us in (a) determining the viability of proposed projects (b) obtaining financing for projects and (c) obtaining the resources required to initiate and complete a project in the most cost effective and rapid manner. The members of the Advisory Board have also agreed to actas consultants on a project by project basis in addition to other services they may provide under any other contractual obligations to us. Members of the Advisory Board include as follows: 4 Dr. Brian Koos, MD: Dr. Brian Koos isProfessor and Vice Chair at Obstetrics and Gynecology at the David Geffen School of Medicine at UCLA, Professor at the Brain Research Institute at the UCLA School of Medicine, and Director of the Maternal-Fetal Medicine Fellowship (UCLA). Dr. Koos received his MD from Loma Linda University School of Medicine. Dr. Steven Josephs, PhD: Dr.Josephs is currently serving as Executive Manager and Chief Scientific Officer of TherInject LLC, a company involved in the development of pharmaceuticals to be utilized for the treatment of cancer. Dr. Josephs has 34 years of experience in research and clinical product development and production for biologics, gene therapy and medical devices. Dr. Josephs has previously served as Director of Research and Development for Therapheresis, Inc, Head of Virology and Senior Research Scientist for Baxter Healthcare Corporation, and Director of Molecular Biology at Universal Biotechnology, Inc where Dr. Josephs directed a group performing contract molecular biology services for government and private industry. Dr. Josephs has also worked for the National Cancer Institute where his duties included studies of the human T-cell leukemia virus as well as sequence determination and functional analyses of HIV. Dr. Josephs is the co-discoverer of human herpesvirus-6, the etiologic agent of Roseola. Dr. Josephs holds a B.A. in Chemistry, a Ph.D. in Chemistry and has been granted a Professional Certificate in Drug Development and an ADMET process certificate by the University of California, San Diego. Dr. Josephs has also earned a Master of Science in Science Teaching. Dr. Ewa Carrier, MD: Dr. Carrier is Associate Professor of Clinical Medicine and Pediatrics, University of California San Diego Blood and Marrow Transplant Program. Dr. Carrier has served as principal investigator for the following clinical protocols: Protocol For The Use of AMD3100 to Mobilize Peripheral Blood Stem Cells For Collection and Transplantation - Emergency Compassionate Use, Single Patient IND. Erythropoietic Differentiation of Human ES Cells. CTLA-4 Blockade with MDX-010 to Induce Graft-Versus-Malignancy Effects Following Allogeneic Hematopoietic Stem Cell Transplantation. (NCI Protocol Number P-6082) (closed to accrual). Phase 3 Randomized, Open-label Clinical Trial of Tanespimycin (KOS-953) plus Bortezomib Compared to Bortezomib Alone in Patients with Multiple Myeloma in First Relapse [Protocol KAG-301] [Protocol Version 21-JUL-2007] Autologous Stem Cell Transplant for Myasthenia Gravis. Collection of Bone Marrow from Patients with Multiple Myeloma for Study of New Therapies. A Pilot Study of High-Dose Immunosuppression and Autologous Stem Cell Infusion in Patients with Systemic Lupus Erythematosus Refractory to Conventional Therapy (closed to accrual). Autologous Stem Cell Transplant for Myasthenia Gravis – a retrospective analysis. Dr Carrier has served as co investigator for the following clinical protocols: Pilot Study of Allogeneic Peripheral Blood Progenitor Cell Transplantation in Patients with Chemotherapy-Refractory or Poor- Prognosis Metastatic Breast Cancer. Pilot Study of a Non-Myeloablative Preparative-Regimen for Allogeneic Peripheral Blood Progenitor Cell Transplantation in Patients with Chronic Myeloid and Lymphoid Malignancies. Phase II Study of a Non-Myeloablative Preparative-Regimen for Allogeneic Hematopoietic Cell Transplantation From Matched Unrelated Donors in Patients with Chronic Myeloid and Lymphoid Malignancies. A Phase II Study of Tumor-Specific Idiotype (Id) and Soluble GM-CSF Vaccination Following Autologous Peripheral Blood Stem Cell Transplantation in Patients with Low-Grade Non-Hodgkin's Lymphomas. Phase II Study of FavId (Tumor-Specific Idiotype-KLH) and Soluble GM-CSF Immunotherapy in Patients with Stable or Progressive Grade 1 or 2 Follicular B-Cell Lymphomas [FavId01]. Phase II Trial of Rituxan® plus FavId™ (Tumor-Specific Idiotype-KLH) and GM-CSF Immunotherapy in Patients with Grade 1 or 2 Follicular B-Cell Lymphoma [FavId-04]. 5 Dr. Feng Lin, MD: Dr. Lin is the Director of Research and Development of Entest BioMedical, Inc. and has previously served as Director of Research and Development of Bio-Matrix Scientific Group, Inc., the Company’s largest shareholder. Previously, Dr. Lin was a Senior Research Scientist, Research & Development with Inovio BC, San Diego and Postdoctoral Fellow in Burnham Institute for Medical Research, La Jolla. Dr. Lin received his M.D. from Central South University Xiangya School of Medicine, Changsha, China, and received a M.S. Biochemistry & Molecular Biology and a Ph.D. Hematology & Physiology from the same institution. Dr. Vladimir I. Bogin, MD, ABIM: Dr. Bogin is currently the President and CEO of Cromos Pharma, a contract research organization that specializes in biopharmaceutical clinical outsourcing into Russia and Eastern Europe. From 2008 to 2009 he served as Director of Boehringer Ingelheim (a privately held pharmaceutical company) where he was in charge of the phase IV program for Dabigatran Etexilate. Dr. Bogin studied medicine at the Yale University School of Medicine and the University of Rochester School of Medicine and Dentistry. Sources and availability of raw materials and the names of principal suppliers The supplies and materials required to conduct ouroperations are available through a wide variety of sources and may beobtained through a wide variety of sources. Sources and availability of raw materials and the names of principal suppliers; The supplies and materials required to conduct ouroperations are available through a wide variety of sources and may beobtained through a wide variety of sources. Patents, trademarks, licenses, franchises, concessions, royalty agreements or labor contracts, including duration We have not been granted any patent.ENTB claims the right to use the trademark ImenVax for pharmaceutical products for the prevention and treatment of cancer in animals; vaccine adjuvants for use on animals; Vaccines for animals and veterinary vaccines and has filed an application with the United States Patent and Trademark Office to register this trademark. On August 18, 2009, we entered into an agreement (“Agreement”) with TherInject, LLC, a California Limited Liability Company (“TherInject”) and Dr. Stephen Josephs, PhD. Pursuant to the Agreement TherInject and Dr. Josephs shall assist the Company in: (a) the acquisition, manufacture and sale of medical devices utilized for the therapeutic delivery of cells, proteins and/or amino acids including immuno isolation devices(“Medical Delivery Devices”): (b) establishing a tumor banking facility (c) the development and marketing of a therapeutic cancer vaccine utilizing the medical device of for initial use in veterinary applications (“Cancer Vaccine”). Pursuant to the Agreement, the Company is obligated to pay to TherInject yearly royalty payments equal to 2.5% of revenues generated by the Company as a result of: The Company’s operation of a Tumor Banking facility, provided that such Tumor banking activities have occurred as a direct result of TherInject materialcontributions pursuant to this Agreement Sales by the Company of Medical Delivery devices, provided that such sales have occurred as a direct result of TherInject material contributions pursuant to the Agreement Sales by the Company of the Cancer Vaccine, provided that the development and marketing of such Cancer Vaccine has occurred as a direct result of TherInject material contributions pursuant to this Agreement. The Company is currently party to no labor agreements. 6 Need for any government approval of principal products or services, effect of existing or probable governmental regulations on the business ImenVax I and ImenVax II are Veterinary Biologics. The U.S. Department of Agriculture (USDA) is authorized under the 1913 Virus-Serum-Toxin Act to ensure that all veterinary biologics produced in, or imported into, the United States are not worthless, contaminated, dangerous, or harmful. The Veterinary Biologics Program of the USDA's Animal and Plant Health Inspection Service (“APHIS”) oversees the veterinary biologics industry in the United States. Domestic manufacturers of veterinary biologics, for domestic use or for export, are required to possess a valid U.S. Veterinary Biologics Establishment License and an individual U.S. Veterinary Biologics Product License for each product produced for sale. Prior to being granted a U.S. Veterinary Biologics Product License, the applicant must submit detailed information including test reports and research data sufficient to establish purity, safety, potency and efficacy of the product, an Outline of Production, and information regarding labeling andfacilities that are to be used in preparation. Prior to being granted a U.S. Veterinary Biologic Establishment License, the applicant must submit detailed information regarding the facilities and the qualifications of key personnel and must submit to an inspection of the facilities by the Center for Veterinary Biologics, a division of the USDA. To qualify for an establishment license, an applicant also must qualify for at least one product license. ENTB plans to attempt to distribute ImenVax I through its currently owned and operated veterinary clinic and also through any other clinic which may be acquired by ENTB, if any, prior to licensure under the exemption provided by 9 CFR 107.1, which exempts a veterinary biologic from Federal regulation if the product was manufactured by veterinarians AND intended solely for use with their clients' animals under a veterinarian-client-patient (VCP) relationship. ImenVax III can be considered a combination product whose primary mode of action is generated through trophoblasts derived from human placental tissue. Entest will be required to obtain approval from the US Food and Drug Administration (FDA) in order to market ImenVax III. Entest will apply for an Investigational New Animal Drug exemption (INAD) in order that the product may be shipped for testing and trials and will submit a New Animal Drug Application for ImenVax™ III. The practice of veterinary medicine is primarily subject to State regulation.ENTB’s currently owned clinic as well as any clinics which ENTB may acquire in the future will be required to comply with the statutes rules and regulations of the State in which an acquired veterinary clinic is located. Within the State of California, in which ENTB currently owns and operates one veterinary clinic and in which ENTB intends to attempt to purchase additionalveterinary clinics, the practice of veterinary medicineis primarily governed pursuant to The California Veterinary Medicine Practice Act (CA Bus.& Prof. Code § 4800 et seq.). Amount spent during the last fiscal year research and development activities During the fiscal year ended September 30, 2010 we expended $416, 828 on research and development activities. Costs and effects of compliance with environmental laws (federal, state and local); We have not incurred any unusual or significant costs to remain in compliance with any environmental laws and do not expect to incurany unusual or significant costs to remain in compliance with any environmental laws in the foreseeable future. Number of total employees and number of full-time employees . As ofMay 10, 2011 , exclusive of Entest, we have one employee who is full time. Item 2. Properties . The Companyleases approximately 3,000 square feet of office space at 4700 Spring Street, Suite 203, La Mesa California, 91942. The Company subleases this space to Entest, which is currently utilizing the space as office space. We believe that the foregoing properties are adequate to meet our current needs. Item 3. Legal Proceedings. On August 16, 2010 aComplaint(“Complaint”)was filedin the Superior Court of the State of California, County of San Diego Central Divisionagainst the Company,the Company’s Chairman,Freedom Environmental Services, Inc. and the BMXP Holdings Inc.Shareholder’s Business Trust, a Nevada Business Trust (collectively “Defendants”) by Princeton Research, Inc. and Jan Vandersande(collectively “Plaintiffs”) seeking torecover general damages in excess of $25,000, punitive damages in excess of $25,000 and attorney’s fees. The Complaint alleges breach of fiduciary duty of loyalty, fraud and deceit in connection with the late distribution ofshares of the Company to beneficiariesof the BMXP Holdings Inc.Shareholder’s Business Trust. The Company believes that the allegations in the complaint are without merit and intends to vigorously defend its interests in this matter.At this time, it is not possible to predict the ultimate outcome of these matters. 7 On February 3, 2011, a Complaint (“Complaint”) was filed in the U.S. District Court Middle District of the State of Pennsylvania against the Company, the Company’s Chairman and Entest. by 18KT.TV LLC (“Plaintiffs”). The Complaint is seeking damages from the Company and Entest in excess of $125,000 and alleges breach of contract, unjust enrichment and breach of implied in fact contract by the Company and Entest in connection with agreements entered into with the plaintiffs by both the Company and Entest. On or about May 2, 2011 all counts in the complaint were dismissed with prejudice with the exception of one count of breach of contract against the Company and one count of breach of contract against Entest. The Company believes that the allegations in the complaint are without merit and intends to vigorously defend its interests in this matter. At this time, it is not possible to predict the ultimate outcome of these matters. Item 4. Submission of Matters to a Vote of Security Holders. No matter was submitted during the fourth quarter of the fiscal year covered by this report to a vote of security holders, through the solicitation of proxies or otherwise. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The Company’scommon stock is a "penny stock," as defined in Rule 3a51-1 under the Exchange Act. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its sales person in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that the broker-dealer, not otherwise exempt from such rules, must make a special written determination that the penny stock is suitable for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure rules have the effect of reducing the level of trading activity in the secondary market for a stock that becomes subject to the penny stock rules. So long as the common stock of the Company is subject to the penny stock rules, it may be more difficult to sell common stock of the Company. Our common stock is currently traded on the OTC Marketunder the symbol "BMSN". Prior to January 2011 the primary market for the Company’s common shares was the OTCBB. Prior to September 5, 2006 our Common Stock traded under the symbol "THII". Below is therange of high and low bid information for ourcommon equity for each quarter within the last two fiscal years as reported by Commodity Systems Inc. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. October 1, 2009 to September 30, 2010 High Low First Quarter Second Quarter Third Quarter Fourth Quarter October 1, 2008 to September 30, 2009 High Low First Quarter Second Quarter Third Quarter Fourth Quarter Holders As of March 10,2011there were approximately 442 holders of our Common Stock. Dividends No cash dividends were paid during the fiscal year ending September 30, 2008. We do not expect to declare cash dividends in the immediate future. Recent Sales of Unregistered Securities On February 17, 2011 the Company issued1,785,714 shares of common stock (“Shares”) in satisfaction of $50,000 face value of convertible debentures. 8 The Offer and Sale of the Shareswas exempt from the registration provisions of the Securities Act of 1933 (the “Act”), by reason of Section 4(2) thereof. The Shares were offered directly through the management. No underwriters were retained to serve as placement agents. No commission or other consideration was paid in connection with the sale of the Shares. There was no advertisement or general solicitation made in connection with this Offer and Sale of Shares. A legend was placed on the certificate that evidences the Shares stating that the Shares have not been registered under the Act and setting forth or referring to the restrictions on transferability and sale of the Shares Item 6. Selected Financial Data As we are a “smaller reporting company” as defined by Rule 229.10(f)(1), we arenot required to provide the information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. As of September 30, 2010, we had $306 cash on hand and current liabilities of $1,455,841such liabilities consisting of Accounts Payable, Notes Payable, Accrued Payroll Taxes, Accrued Interest and other Accrued Expenses Convertible Notes Payable. As of September 30, 2009, we had $17,750 cash on hand and current liabilities of $1,585,054 such liabilities consisting of Accounts Payable, Notes Payable, Accrued Payroll Taxes, Accrued Interest and other Expenses and Convertible Notes Payable. We feel we will not be able to satisfy its cash requirements over the next twelve months and shall be required to seek additional financing. At this time, we plan to fund our financial needs through grant funding (which cannot be assured), through cash flow generated through veterinary clinics which have been acquiredby ENTB ormay be acquired by ENTB(the generation of sufficient cash flow from whichcannot be assured)and, if required, through equity private placements of common stock. (No plans, terms, offers or candidates have yet been established and there can be no assurance that the Company will be able to raise funds on terms favorable to us or at all.) We cannot assure that we will be successful in obtaining financing necessary to implement our business plan.We have not received any commitment or expression of interest from any financing source that has given us any assurance that we will obtain the amount of additional financing in the future that we currently anticipate.For these and other reasons, we are not able to assure that we will obtain any additional financing or, if we are successful, that we can obtain any such financing on terms that may be reasonable in light of our current circumstances. Sources of liquidity for us for the fiscal year ended September 30, 2009 consisted primarily of (a) the sale ofequity securities of the Company and its subsidiary generating cash proceeds of approximately$347,916 (b) Net borrowings of approximately $285,863 Sources of liquidity for us for the fiscal year ended September 30, 2010 consisted primarily of (a) the sale ofequity securities of the Company’s subsidiarygenerating cash proceeds of approximately$5,000 (b) Increases to Contributed Capital of the Company of approximately $10,353 (c) Net cash borrowings of $236,064 by the Company as well as net borrowings of $156,567 by the Company’s subsidiary Revenues were -0- for the year ended September 30, 2010 and -0- for the year ended September 30, 2009.Net losses were $1,545,586 for the year ended September 30, 2010 and $ 2,487,965 for the same period ended September 30, 2009, a decrease of approximately 37 %. This decrease in Net Losses is primarily attributable to decreases in Consulting and Professional Fees of $755,266 and decreases in losses on sale of available for sale securities of $487,900. As ofMay 10, 2011 we are not party to any binding agreements which would commit us to any material capital expenditures. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. As we are a smaller reporting company, as defined by Rule 229.10(f)(1), we arenot required to provide the information required by this Item. 9 Item 8. Financial Statements and Supplementary Data. FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To: The Board of Directors and Stockholders Bio-Matrix Scientific Group Inc. I have audited the accompanying consolidated balance sheet of Bio-Matrix Scientific Group Inc. as of September 30, 2010 and 2009 and the related statements of operations, stockholders’ equity and cash flows for the years ended September 30, 2010 and 2009,and the period from inception (August 2, 2005) to September 30, 2010. These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting.My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but do not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, I express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to in the first paragraph present fairly, in all material respects, the financial position of Bio-Matrix Scientific Group Inc. as of September 30, 2010 and 2009 and the results of its operations and changes in stockholders’ equity and cash flows for the years ended September 30, 2010 and 2009, and the period from inception (August 2, 2005) to September 30, 2010 in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company is a going concern.As discussed in Notes 2 and 6 to the financial statements, the Company has not generated income and has accumulated losses.This raises substantive doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 6.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. / s / John Kinross-Kennedy John Kinross-Kennedy Certified Public Accountant Irvine, California May 6, 2011 10 BIOMATRIX SCIENTIFIC GROUP, INC. A Development Stage Company CONSOLIDATED BALANCE SHEET as at September 30 ASSETS CURRENT ASSETS Cash $ $ Prepaid Expenses Employee Receivable - Deposits - Total Current Assets PROPERTY & EQUIPMENT (Net of Accumulated Depreciation) OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable Notes Payable Accrued Payroll Accrued Payroll Taxes Accrued Interest Accrued Expenses Convertible Note Payable Current portion, note payable to affiliated party Total Current Liabilities STOCKHOLDERS EQUITY (DEFICIT) Preferred Stock ($.0001 par value) 20,000,000 shares authorized; 2,975,478 and 1,963,821 issues and outstanding as of September 30, 2009 and September 30, 2010 respectively Series B Preferred Shares ($.0001 par value) 2,000,000 shares authorized; 0 and 725,409 issued and outstanding as of September 30, 2009 and September 30, 2010 73 73 Common Stock ($.0001 par value 80,000,000 shares authorized; 43,728,375 and 70,404,033 shares issued and outstanding as of September 30, 2009 and September 30, 2010 respectively Additional Paid in Capital Contributed Capital Deficit accumulated during the development stage ) ) Deficit attributable to noncontrolling interest in subsidiary ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ The accompanying Notes are an integral part of these Financial Statements 11 BIOMATRIX SCIENTIFIC GROUP, INC. A Development Stage Company CONSOLIDATED STATEMENT OF OPERATIONS From Inception (August 2, 2005) For the Year Ended through September 30, September 30, REVENUES $
